Detailed Action
This is the original office action for US application number 17/101,314. Claims are evaluated as originally filed on November 23, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,870,873. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 9 of the current application are drawn to a genus of the species claimed in patent U.S. Patent No. 8,870,873 claims 1-14. In addition, claims 11-18 of the current application are drawn to a species of the genus claimed in U.S. Patent No. 8,870,873 claims 1-6.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,907,559. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of the current application are drawn to a genus of the species claimed in patent U.S. Patent No. 9,907,559 claim 1. In addition, claim 9 of the current application are drawn to a species of the genus claimed in U.S. Patent No. 9,907,559 claims 9-18.

Claim Objections
Claims 4, 7, 9, 11, and 13-15 are objected to because of the following informalities:  
Claim 1 line 1 should read “A burr attachment comprising[[,]]:”
Claim 4 line 8 should read “for [[I]] imparting rotary motion”.  
Claim 7 line 4 should read “defines[[ing]]”. 
Claim 9 line 1 should read “A burr attachment comprising[[,]]:”
Claim 9 line 14 should read “said reduced diameter portion, wherein”.
Claim 11 line 1 “rotary motion, said burr attachment comprising:”.
Claim 13 line 3 should read “proximal end support includes”.
Claim 14 line 1: “claim 13wherein said elongated tube” should read “claim 13_wherein said elongated tube”.
Claim 15 line 1: “claim14” should read “claim 14”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the end of said elongated tube" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an end of said elongated tube”.
Claim 1 recites the limitation "the inner surface of said elongated tube" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an inner surface of said elongated tube”.
Claim 2 recites the limitation "the outer surface of said wire shaft" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an outer surface of said wire shaft”.
Claim 3 recites the limitation "the proximal end of said wire shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a proximal end of said wire shaft”.
Claim 4 recites the limitation "the other end" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]] another end”.
Claim 4 recites the limitation "the end of said reduced diameter portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an end of said reduced diameter portion”.
Claim 5 recites “a large diameter portion formed on the end of said large portion of said main body and a small diameter portion extending axially from said large diameter portion, wherein said large diameter bore receives said proximal end support and said small diameter portion of said bore receives said wire shaft” in lines 2-5. There is insufficient antecedent basis for the “the end” in line 3, “said large portion” in line 3, and “said large diameter bore” in line 4 limitations in the claim. It is unclear if the “said large portion of said main body” is intended to refer to the large diameter portion of claim 4 line 4 or the large diameter portion of claim 5 line 2 or the intended difference between these large diameter portions. Further, it is unclear how the large diameter bore of the proximal end support is capable of receiving the proximal end support as claimed in line 4 and to which bore “said bore” in line 5 is intended to refer. Examiner is interpreting this as referring to, and suggests amending as, “a large diameter borein an[[on the]] end of said large diameter portion of said main body and a small diameter boreboreof bore receive[[s]] said wire shaft”.
Claim(s) 6 is unclear with regards to “one end of said main body,” in line 3 and if this is intended to refer to the main body of line 2 or that of claim 4 line 3. Examiner is interpreting this as referring to, and suggests amending as, “one end of said distal end support main body”.
Claim 6 recites the limitation "the end thereof adjacent to said reduced diameter portion" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 6 is unclear as to said reduced diameter portion and if this is intended to refer to that of the main body of line 2 or that of claim 4 line 3. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an end thereof adjacent to said reduced diameter portion of said distal end support”.
Claim 6 recites the limitation "the periphery of said main body" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 6 is unclear as to said main body and if this is intended to refer to the main body of line 2 or that of claim 4 line 3. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a periphery of said distal end support main body”.
Claim 6 is unclear as to said larger diameter portion of line 7 and if this is intended to refer to that of the main body of line 2 or that of claim 4 line 3. Examiner is interpreting this as referring to, and suggests amending as, “the end of said larger diameter portion of said distal end support”.
Claim 6 recites the limitation "the removal" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “assist in [[the]] removal of said burr”.
Claim 7 recites “a large diameter portion formed on the end of said large portion of said main body and a small diameter portion extending axially from said large diameter portion.” in lines 2-4. There is insufficient antecedent basis for the “the end” in line 3 and “said large portion” in line 3 limitations in the claim. It is unclear if the “said large portion” in line 3 is intended to refer to the large diameter portion of claim 6 line 4 or the large diameter portion of claim 7 line 3 or the intended difference between these large diameter portions. Further, it is unclear with regards to “said main body” and if this is intended to refer to the main body generally cylindrical in shape of claim 6 or the generally cylindrical shaped main body of claim 4 line 2. Examiner is interpreting this as referring to, and suggests amending as, “a large diameter borein an[[on the]] end of said larger diameter portion of said main body of said distal end support and a small diameter boreboreof said distal end support and”.
Claim 9 recites the limitation "the end of said elongated tube" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an end of said elongated tube”.
Claim 9 recites the limitation "the inner surface of said elongated tube" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an inner surface of said elongated tube”.
Claim 9 recites the limitation "the proximal end of said wire shaft" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a proximal end of said wire shaft”.
Claim 9 is unclear with regards to "one end thereof" in line 12 and if this is intended to refer to an end of the proximal end support or the burr attachment. Examiner is interpreting this as referring to the proximal end support and suggests amending to clarify.
Claim 9 recites the limitation "the ends thereof" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]] ends thereof”.
Claim 9 is also unclear with regards to "ends thereof" in line 13 and if this is intended to refer to an end of the proximal end support or the burr attachment. Examiner is interpreting this as referring to the proximal end support and suggests amending to clarify.
Claim 9 recites the limitation "the end of said reduced diameter portion" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an end of said reduced diameter portion”.
Claim 9 is unclear with regards to "said distal end support includes" in line 17 at the end of the line and the lack of punctuation or listing of limitations that the distal end support includes. Examiner is interpreting this as referring to the distal end support including the content of lines 18-22 and suggests amending to clarify.
Claim(s) 9 is unclear with regards to “one end of said main body,” in line 19 and if this is intended to refer to the main body of line 18 or line 11. Examiner is interpreting this as referring to, and suggests amending as, “one end of said distal end support main body”.
Claim 9 recites the limitation "the end thereof adjacent to said reduced diameter portion" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 9 is unclear as to said reduced diameter portion and if this is intended to refer to that of the main body of line 18 or line 11. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an end thereof adjacent to said reduced diameter portion of said distal end support”.
Claim 9 recites the limitation "the periphery of said main body" in line 22.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 9 is unclear as to said main body and if this is intended to refer to the main body of line 18 or line 11. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a periphery of said distal end support main body”.
Claim 9 recites the limitation "said burr support" in line 23.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “said burr attachment
Claim 10 recites the limitation "the end of said main body of said distal end support" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an end of said main body of said distal end support”.
Claim 11 recites the limitation "the end of said elongated tube" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an end of said elongated tube”.
Claim 11 recites the limitation "the inner surface of said elongated tube" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an inner surface of said elongated tube”.
Claim 11 recites the limitation "the proximal end of said wire shaft" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a proximal end of said wire shaft”.
Claim 11 recites the limitation "the periphery of said large diameter portion of said main body" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a periphery of said large diameter portion of said main body”.
Claim 11 recites the limitation "the periphery of said main body" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a periphery of said main body”.
Claim 11 recites the limitation "the end of said flat portion" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an end of said flat portion”.
Claim 12 recites the limitation "the end of said main body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 12 is unclear as the if said main body in line 3 is intended to refer to the main body of line 2 or that of claim 11 line 11. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an end of said main body of said proximal end support”.
Claim 14 recites the limitation "the periphery edge of each coil of said fixed coil wire abutting" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “a peripheral[[y]] edge of each coil of said fixed coil wire substantially abuts[[ting]]”.
Claim(s) 15 is unclear with regards to “the end of said proximal support member” in line 3 and if this is in reference to or in addition to the “an end of said main body” of claim 12 line 4. Examiner is interpreting this as referring to, and suggests amending as, “the end of said proximal support member main body”.
Claim 16 is unclear with regards to “said proximal end support includes a central through bore” in lines 1-2 and if this is intended to refer to or be in addition to the central bore of claim 15 line 2. Examiner is interpreting this as referring to, and suggests amending as, “said central bore is 
Claim 18 recites the limitation "the reduced diameter portion of said distal end support" in in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a reduced diameter portion of said distal end support”.
Claims 8, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for their dependence on one or more rejected base and/or intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Romano (US 6,267,679).
As to claim 1, Romano discloses a burr attachment/flexible drilling tool (col. 3 line 38) comprising: an elongated tube (8, 18), a wire shaft (13) supported in said tube (Figs. 2, 4, and 5), a cutter (11) attached to said wire shaft (Fig. 2, col. 5 lines 27-29) and extending a precise distance from an end of said elongated tube (Fig. 2), a coil wire (14, 16, 17) mounted between an inner surface of said elongated tube and said wire shaft (Figs. 4 and 5, col. 5 lines 51-60) and surrounding said shaft (Figs. 4 and 5), and said burr attachment being capable of being disposed and capable of being bent without forming kinks therein (Figs. 1-3, col. 5 lines 15-19).  As to claim 2, Romano discloses that said coil wire is helically wound (Fig. 4) and each of the coils of said coil wire touch said inner surface of said elongated tube and an outer surface of said wire shaft (Fig. 5) for minimizing the heat transfer from said wire shaft to said tube (col. 11 lines 34-35 discloses that the wires are stainless steel, i.e. they’re capable of transferring heat).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunnett et al (US 2006/0241630, hereinafter “Brunnett”) in view of Romano (US 6,267,679).
As to claims 1-3, Brunnett discloses a burr attachment (20) comprising: an elongated tube (22), a wire shaft (26) supported in said tube (Fig. 1), a cutter (28) attached to said wire shaft (Fig. 1) and extending a precise distance from an end of said elongated tube (Fig. 1), and said burr attachment being capable of being disposed and capable of being bent without forming kinks therein (Fig. 1, ¶s 20 and 57). As to claim 3, Brunnett discloses a distal end support (32) and a proximal end support (30) attached to a proximal end of said wire shaft (Fig. 1) and said proximal end support being rotary relative to said distal end support (Fig. 1, ¶64). 
Brunnett is silent to a coil wire mounted between an inner surface of said elongated tube and said wire shaft and surrounding said shaft. As to claim 2, Brunnett is silent to said coil wire being helically wound and each of the coils of said coil wire touch said inner surface of said elongated tube and an outer surface of said wire shaft for minimizing the heat transfer from said wire shaft to said tube. 
Romano teaches a similar burr attachment/flexible drilling tool (col. 3 line 38) comprising: an elongated tube (8, 18), a wire shaft (13) supported in said tube (Figs. 2, 4, and 5), a cutter (11) attached to said wire shaft (Fig. 2, col. 5 lines 27-29) and extending a precise distance from an end of said elongated tube (Fig. 2), a coil wire (14, 16, 17) mounted between an inner surface of said elongated tube and said wire shaft (Figs. 4 and 5, col. 5 lines 51-60) and surrounding said shaft (Figs. 4 and 5), and said burr attachment being capable of being disposed and capable of being bent without forming kinks therein (Figs. 1-3, col. 5 lines 15-19).  Romano teaches that the coil wire provides axial strength, flexibility and prevents elongation of the wire shaft during drilling operation in a tight radius (col. 5 lines 38-46). As to claim 2, Romano teaches that said coil wire is helically wound (Fig. 4) and each of the coils of said coil wire touch said inner surface of said elongated tube and an outer surface of said wire shaft (Fig. 5) for minimizing the heat transfer from said wire shaft to said tube (col. 11 lines 34-35 discloses that the wires are stainless steel, i.e. they’re capable of transferring heat). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the burr attachment as disclosed by Brunnett by adding the coil wire as taught by Romano in order to provide axial strength, flexibility and prevent elongation of the wire shaft during drilling operation in a tight radius (Romano col. 5 lines 38-46). 

As to claim 11, Brunnett discloses a burr attachment (20) capable of being supported in a chuck having rotary motion (¶64), said burr attachment comprising: an elongated tube (22), a wire shaft (26) supported in said tube (Fig. 1), a cutter (28) attached to one end of said wire shaft (Fig. 1) and extending a precise distance from an end of said elongated tube (Fig. 1), a distal end support (32) and a proximal end support (30) disposed at the proximal end of said wire shaft (Fig. 1) and said proximal end support being attached to said wire shaft (Fig. 1) and being rotary relative to said distal end support (Fig. 1, ¶64), said distal end support (32) having a main body (Fig. 2) and having a small diameter portion (left end as shown in Fig. 2) and a large diameter portion (right end as shown in Fig. 2), a flat portion formed on a periphery of said large diameter portion of said main body, and a groove formed in a periphery of said main body and extending from an end of said flat portion (see illustration of Fig. 2 below). 
Brunnett is silent to a fixed coil wire mounted between an inner surface of said elongated tube and said wire shaft and surrounding said shaft, said distal end support having a main body being 0.785 inch long, the groove extending a distance of substantially 0.276 inch from an end of said flat portion, said elongated tube being substantially 2.650 inches long and said coil wire being substantially 2.240 inches long. However, Brunnett does disclose use for a surgical drilling procedure on bodily material at a target site of the patient and provides an example of acoustic neuroma surgery (¶6). 
Romano teaches a similar burr attachment/flexible drilling tool (col. 3 line 38) comprising, an elongated tube (8, 18), a wire shaft (13) supported in said tube (Figs. 2, 4, and 5), a cutter (11) attached to said wire shaft (Fig. 2, col. 5 lines 27-29) and extending a precise distance from an end of said elongated tube (Fig. 2), a fixed coil wire (14, 16, 17) mounted between an inner surface of said elongated tube and said wire shaft (Figs. 4 and 5, col. 5 lines 51-60) and surrounding said shaft (Figs. 4 and 5), and said burr attachment being capable of being disposed and capable of being bent without forming kinks therein (Figs. 1-3, col. 5 lines 15-19).  Romano teaches that the coil wire provides axial strength, flexibility and prevents elongation of the wire shaft during drilling operation in a tight radius (col. 5 lines 38-46). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the burr attachment as disclosed by Brunnett by adding the fixed coil wire as taught by Romano in order to provide axial strength, flexibility and prevent elongation of the wire shaft during drilling operation in a tight radius (Romano col. 5 lines 38-46). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to dimension the distal end support main body to be 0.785 inch long, the groove extending a distance of substantially 0.276 inch from an end of said flat portion, said elongated tube being substantially 2.650 inches long and said coil wire being substantially 2.240 inches long in order to provide a device sized for use in a desired procedure, since such a measurement would have involved a mere specification of the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  

    PNG
    media_image1.png
    449
    832
    media_image1.png
    Greyscale



Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunnett and Romano in view of Vasudeva (US 2002/0009341).
As to claims 4-7, the combination of Brunnett and Romano discloses the invention of claim 3 and Brunnett discloses said proximal end support (30) having a generally cylindrical shaped main body (Figs. 1-2, ¶64), a reduced diameter portion on one end thereof (right end as shown in Fig. 2) and a large diameter portion formed on another end thereof (left end as shown in Fig. 2), a groove (92, Fig. 2) formed intermediate the ends thereof (Fig. 2), and a flat (right-most end surface as shown in Fig. 2) formed on an end of said reduced diameter portion (Fig. 2) wherein said proximal end support is capable of being inserted into a chuck driven by a motor for imparting rotary motion thereto (¶s 19 and 64). As to claim 5, Brunnett discloses that said cylindrical shaped main body includes a central bore extending axially and partially therein (88, 90, Fig. 2) and a large diameter bore (88) formed in an end of said large diameter portion of said main body (Fig. 2) and a small diameter bore (90) extending axially from said large diameter bore (Fig. 2), wherein said large diameter bore of said proximal end support and said small diameter bore receive said wire shaft (Fig. 1, ¶42). As to claim 6, Brunnett discloses that said distal end support (32) includes a main body generally cylindrical in shape (Fig. 1, ¶64), a reduced diameter portion (left end as shown in Fig. 2) formed on one end of said distal end support main body (Fig. 1), a larger diameter portion (right end as shown in Fig. 2) having a groove formed on an end thereof adjacent to said reduced diameter portion (see illustration of Fig. 2 above) of said distal end support, a flat formed on a periphery of said distal end support main body adjacent to said groove (see illustration of Fig. 2 above), and a grip formed on the end of said larger diameter portion of said distal end support (see illustration of Fig. 2 above), wherein said grip is capable of serving to assist in removal of said burr attachment (¶64 discloses that 32 connects is a motor when the proximal end support is connected to the drive mechanism).  As to claim 7, Brunnett discloses that said main body of said distal end support includes a central bore extending axially there through (Fig. 2), a large diameter bore (right portion of 100 as shown in Fig. 2) formed in an end of said larger diameter portion of said main body of said distal end support (Fig. 2) and a small diameter bore (106, Fig. 2) extending axially from said large diameter bore of said distal end support (Fig. 2) and defines a passageway for said wire shaft (Fig. 1).
The combination of Brunnett and Romano is silent to the groove being an annular groove formed intermediate the ends thereof. 
As to claim 4, Vasudeva teaches a similar cutter (20) with an end support (20) having a generally cylindrical shaped main body (Figs. 1A-1F, ¶58), an annular groove (24, Figs. 1B and 1F) formed intermediate ends thereof (Figs. 1B and 1F), and a flat (left-most end surface as shown in Fig. 1F), wherein said end support is capable of being inserted into a chuck driven by a motor for imparting rotary motion thereto (¶55). 
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the groove of the combination of Brunnett and Romano as an annular groove as taught by Vasudeva since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of achieving the expected result of coupling to a larger circumferential engagement member (retaining means of Vasudeva ¶56).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunnett, Romano, and Vasudeva in view of Scheller et al. (US 4,265,231, hereinafter “Scheller”) and Daniel et al. (US 5,437,630, hereinafter “Daniel”).
As to claim 8, the combination of Brunnett, Romano, and Vasudeva discloses the invention of claim 7 and Brunnett discloses that a variety of assembly techniques can be used for connecting the elongated tube (22) and the distal end support (32) such as gluing, welding, press-fitting, thermal shrink fitting, and others (¶44).
The combination of Brunnett, Romano, and Vasudeva is silent to an annular groove formed on the reduced diameter portion of said distal end support and a dimple formed on the large diameter portion of said main body of said proximal end support wherein said dimple is formed after said distal end support is assembled to said proximal end support.
Scheller teaches a similar burr attachment (10) comprising an elongated tube (13), a wire shaft (18), a cutter (17), a coil wire (16), a proximal end support (14A), and a distal end support (14) having an annular groove (grooves on the left portion of 14 as shown in Figs. 3 and 4) on the distal end (left portion of 14 as shown in Fig. 4).
Daniel teaches connecting a similar wire shaft (95) and a coil wire (97, 94) to a distal end support (44) by crimping the surrounding portion of the distal end support tightly to the elongated tube (at 102, Fig. 3, col. 10 lines 16-19). That is, Daniel teaches including a dimple (102) formed on a large diameter portion of a main body of a proximal end support (44) wherein said dimple is capable of being formed after a distal end support is assembled to said proximal end support (if one chooses to do so). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the reduced diameter portion as disclosed by the combination of Brunnett, Romano, and Vasudeva to have annular grooves as taught by Scheller since Applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an improved gripping surface. It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the proximal end support of the combination of Brunnett, Romano, and Vasudeva by crimping the wire shaft and coil wire to the distal end support as taught by Daniels, since Applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of conveniently connecting a wire into a shaft or tube (Daniels col. 10 lines 16-19).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunnett in view of Romano and Vasudeva.
As to claims 9 and 10, Brunnett discloses a burr attachment (20) comprising: an elongated tube (22), a wire shaft (26) supported in said tube (Fig. 1), a cutter (28) attached to said wire shaft (Fig. 1) and extending a precise distance from an end of said elongated tube (Fig. 1), a distal end support (32) and a proximal end support (30) disposed at the proximal end of said wire shaft (Fig. 1) and said proximal end support being attached to said wire shaft (Fig. 1) and being rotary relative to said distal end support (Fig. 1, ¶64), said proximal end support (30) having a generally cylindrical shaped main body (Figs. 1-2, ¶64), a reduced diameter portion on one end thereof (right end as shown in Fig. 2), a groove (92, Fig. 2) formed intermediate ends thereof (Fig. 2), and a flat (right-most end surface as shown in Fig. 2) formed on an end of said reduced diameter portion (Fig. 2), wherein said proximal end support is capable of being inserted into a chuck driven by a motor for imparting rotary motion thereto (¶s 19 and 64), said distal end support (32) includes a main body generally cylindrical in shape (Fig. 1, ¶64), a reduced diameter portion (left end as shown in Fig. 2) on one end of said distal end support main body (Fig. 1), a larger diameter portion (right end as shown in Fig. 2) having a groove formed on an end thereof adjacent to said reduced diameter portion of said distal end support (see illustration of Fig. 2 below), a flat formed on a periphery of said distal end support main body adjacent to said groove (see illustration of Fig. 2 below), whereby said burr support is capable of being removably attached to a chuck (¶64 ). As to claim 10, Brunnett discloses that said burr attachment is capable of being disposed and capable of being bent without forming kinks therein (Fig. 1, ¶s 20 and 57) and includes a grip formed on an end of said main body of said distal end support (see illustration of Fig. 2 below).
Brunnett is silent to a coil wire mounted between an inner surface of said elongated tube and said wire shaft and surrounding said shaft, and the groove being an annular groove formed intermediate ends thereof. 
Romano teaches a similar burr attachment/flexible drilling tool (col. 3 line 38) comprising: an elongated tube (8, 18), a wire shaft (13) supported in said tube (Figs. 2, 4, and 5), a cutter (11) attached to said wire shaft (Fig. 2, col. 5 lines 27-29) and extending a precise distance from an end of said elongated tube (Fig. 2), a coil wire (14, 16, 17) mounted between an inner surface of said elongated tube and said wire shaft (Figs. 4 and 5, col. 5 lines 51-60) and surrounding said shaft (Figs. 4 and 5), and said burr attachment being capable of being disposed and capable of being bent without forming kinks therein (Figs. 1-3, col. 5 lines 15-19).  Romano teaches that the coil wire provides axial strength, flexibility and prevents elongation of the wire shaft during drilling operation in a tight radius (col. 5 lines 38-46). 
Vasudeva teaches a similar cutter (20) with an end support (20) having a generally cylindrical shaped main body (Figs. 1A-1F, ¶58), an annular groove (24, Figs. 1B and 1F) formed intermediate the ends thereof (Figs. 1B and 1F), and a flat (left-most end surface as shown in Fig. 1F) wherein said end support is capable of being inserted into a chuck driven by a motor for imparting rotary motion thereto (¶55). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the burr attachment as disclosed by Brunnett by adding the coil wire as taught by Romano in order to provide axial strength, flexibility and prevent elongation of the wire shaft during drilling operation in a tight radius (Romano col. 5 lines 38-46). It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the groove of Brunnett as an annular groove as taught by Vasudeva since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of achieving the expected result of coupling to a larger circumferential engagement member (retaining means of Vasudeva ¶56).

    PNG
    media_image1.png
    449
    832
    media_image1.png
    Greyscale


Claims 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunnett and Romano in view of Vasudeva.
As to claim 12, the combination of Brunnett and Romano discloses the invention of claim 11 and Brunnett discloses that said proximal end support (30) includes a generally cylindrical shaped main body (Figs. 1-2, ¶64), a groove (92, Fig. 2) spaced from an end of said main body of said proximal end support (Fig. 2). 
The combination of Brunnett and Romano is silent to the generally cylindrical main body of said proximal end support being substantially 0.450 inch long, and the groove being an annular groove extending substantially 0.235 inch from an end of said main body. 
Vasudeva teaches a similar cutter (20) with an end support (20) having a generally cylindrical shaped main body (Figs. 1A-1F, ¶58), an annular groove (24, Figs. 1B and 1F) extending spaced from the end of said main body (Figs. 1B and 1F). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to dimension the generally cylindrical main body of said proximal end support of the combination of Brunnett and Romano as substantially 0.450 inch long, and the groove extending substantially 0.235 inch from an end of said main body in order to provide a device sized for use in a desired procedure, since such a measurement would have involved a mere specification of the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the groove of the combination of Brunnett and Romano as an annular groove as taught by Vasudeva since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of achieving the expected result of coupling to a larger circumferential engagement member (retaining means of Vasudeva ¶56). 

    PNG
    media_image1.png
    449
    832
    media_image1.png
    Greyscale


As to claims 13 and 14, the combination of Brunnett, Romano, and Vasudeva discloses the invention of claim 12 and Brunnett discloses that said generally cylindrical main body of said proximal end support includes a tip end (Fig. 2). As to claim 14, Romano discloses that said elongated tube includes an inner surface and said wire shaft includes an outer surface wherein a peripheral edge of each coil of said fixed coil wire substantially abuts said inner surface and said outer surface (Figs. 4 and 5). 
The combination of Brunnett, Romano, and Vasudeva is silent to the tip end being substantially 0.051 inch long and 0.020 inch wide. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to dimension the tip end of the combination of Brunnett, Romano, and Vasudeva being substantially 0.051 inch long and 0.020 inch wide, since such a measurement would have involved a mere specification of the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 

As to claim 15, the combination of Brunnett, Romano, and Vasudeva discloses the invention of claim 14 and Brunnett discloses that said proximal end support includes a central bore partially extending from the end of said proximal end support main body (Fig. 2) and having a large diameter portion and a small diameter portion (Fig. 2). 
The combination of Brunnett, Romano, and Vasudeva is silent to said small diameter portion substantially equals 0.014 inches. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to dimension said small diameter portion of the combination of Brunnett, Romano, and Vasudeva to substantially equal 0.014 inches, since such a measurement would have involved a mere specification of the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  

As to claims 16 and 17, the combination of Brunnett, Romano, and Vasudeva discloses the invention of claim 15 and Brunnett discloses that said central bore is a central through bore having a small diameter portion (Fig. 2). As to claim 17, Brunnett discloses that a grip portion formed on one end of said distal end support (see illustration of Fig. 2 above).
The combination of Brunnett, Romano, and Vasudeva is silent to the small diameter portion having a diameter of substantially 0.070 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to dimension the small diameter portion of the combination of Brunnett, Romano, and Vasudeva having a diameter of substantially 0.070 inches, since such a measurement would have involved a mere specification of the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunnett, Romano, and Vasudeva in view of Scheller and Daniel.
As to claim 18, the combination of Brunnett, Romano, and Vasudeva discloses the invention of claim 17 and Brunnett discloses that a variety of assembly techniques can be used for connecting the elongated tube (22) and the distal end support (32) such as gluing, welding, press-fitting, thermal shrink fitting, and others (¶44).
The combination of Brunnett, Romano, and Vasudeva is silent to an annular groove formed on a reduced diameter portion of said distal end support and a dimple formed on the large diameter portion of said main body of said proximal end support wherein said dimple is formed after said distal end support is assembled to said proximal end support.
Scheller teaches a similar burr attachment (10) comprising an elongated tube (13), a wire shaft (18), a cutter (17), a coil wire (16), a proximal end support (14A), and a distal end support (14) having an annular groove (grooves on the left portion of 14 as shown in Figs. 3 and 4) on the distal end (left portion of 14 as shown in Fig. 4).
Daniel teaches connecting a similar wire shaft (95) and a coil wire (97, 94) to a distal end support (44) by crimping the surrounding portion of the distal end support tightly to the elongated tube (at 102, Fig. 3, col. 10 lines 16-19). That is, Daniel teaches including a dimple (102) formed on a large diameter portion of a main body of a proximal end support (44) wherein said dimple is capable of being formed after a distal end support is assembled to said proximal end support (if one chooses to do so). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the reduced diameter portion as disclosed by the combination of Brunnett, Romano, and Vasudeva to have annular grooves as taught by Scheller since Applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an improved gripping surface. It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the proximal end support of the combination of Brunnett, Romano, and Vasudeva by crimping the wire shaft and coil wire to the distal end support as taught by Daniels, since Applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of conveniently connecting a wire into a shaft or tube (Daniels col. 10 lines 16-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775